16 N.Y.2d 781 (1965)
Mary E. Walsh, Doing Business as 109 Liquors et al., Individually and on Behalf of Other Licensees Similarly Situated, Appellants,
v.
New York State Liquor Authority, Respondent.
Court of Appeals of the State of New York.
Argued June 7, 1965.
Decided July 9, 1965.
J. Daniel Mahoney, Robert W. Corcoran, Gerald F. Hoffer
Louis J. Lefkowitz, Attorney-General (Philip Weinberg and and William F. Mackey, Jr., for appellants.
Samuel A. Hirshowitz of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.